                             .UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

KEVIN ANTHONY STRAUB,                               )
                                                    )
               Plaintiff,                           )
                                                    )
        v.                                          )            No. 1:19-cv-11-JAR
                                                    )
CINDY GRIFFITH, et al.,                             )
                                                    )
               Defendants.                          )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Kevin Anthony Straub, a

prisoner, for leave to commence this civil action without prepayment of the required filing fee.

The Court will grant the motion, and will not assess an initial partial filing fee at this time.

Additionally, for the reasons discussed below, the Court will dismiss the complaint, without

prejudice.

                                           28 u.s.c. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the   ~reater   of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the lnitial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10.00, until the filing fee is fully paid. Id

        Plaintiff did not submit an inmate account statement in support of the instant motion.

However, he avers that he receives no pay or wages, that he has had no other source of income in

the past 12 months, and has no money in any account. The Court will therefore not require

plaintiff to pay an initial partial filing fee at this time. See 28 U.S.C. § 191S(b)(4).

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous; malicious, or fails to state a claim upon which relief can be granted.

An action is frivolous if it "lacks an arguable basis in either. law or fact." Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief can be granted if it

does not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need. not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555); see

also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016)' (stating that

court must accept factual allegations in complaint as true, but "does not accept as true any legal

conclusion couched as a factual allegation").



                                                   2
        Pro se complaints must be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106

(1976). This means that if the essence of an allegation is discernible, the court should construe

the complaint in a way that permits the plaintiffs claim to be construed Within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints must allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to "assume facts

that are not alleged, just because an additional factual allegation would have formed a stronger

complaint." Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         The Complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against two Missouri Department

of Corrections employees: Cindy Griffith (the Deputy Division Director of the Division of Adult

Institutions), and Brad Rentfro (a Corrections Case Manager). Plaintiff sues the defendants in

their individual capacities.

       Plaintiff sets forth his allegations in the form of a long and· rambling narrative that is

written in the third person. However, he can be understood to allege that he was wrongly

charged with damaging a state-issued smock. He repeatedly alleges that a person who is held in

a suicide cell should not be held responsible for his or her actions. For example, he writes: "any

person being placed in a suicide cell is no longer competent to be held accountable for anything

he or she has done so for any person to be still held in respect as a sane person would go against

the law one cannot proceed with any person that is ruled as an incompetent subject to do so

would be breaking the law ... ", and "whatever happens in the suicide cell must not place him in

violation of breaking any rules because such person's state of mind is not held and respect to

understand what is truly right or wrong because he is not in the right frame of mind to be



                                                3
responsible of his actions." (Docket No. 1 at 2-3). Plaintiff can also be understood to allege that

he was wrongly made to pay $250 in restitution to replace the smock, and given ineal _loaf and 20

days in disciplinary segregation.

       With the complaint, plaintiff filed six pages of written material. This material includes a

Disciplinary Action Report demonstrating that plaintiff had a disciplinary hearing on January 23,

2018. A reporting officer's written report was introduced as evidence to show that, during a

security check, plaintiff was observed to have made a noose out of his state-issued smock. It was

recommended that plaintiff be given meal loaf, spend 20 days in disciplinary segregation, and

reimburse the State $250 for the damaged smock. It is indicated that plaintiff understood his

rights, did not request witnesses, pleaded guilty to the charges, and waived further hearing. The

Report is signed by plaintiff, and by defendant Rentfro. The written materials also include

documents demonstrating that plaintiff filed an Informal Resolution Request ("IRR"), a

Grievance, and a Grievance Appeal to complain about the punishment and restitution imposed,

all of which were considered and    ~enied.    The Court considers these documents as part of the

complaint. See Fed. R. Civ. P. lO(c).

       As relief, plaintiff seeks compensatory damages of $4,500, punitive damages of $1, 100,

and nominal damages of $1. He states that the smock did not cost $250. In support, he states

that, after he paid that amount, the prison bought five more smocks and he only ripped one. He

also repeats his assertion that he was incompetent because he was suicidal.

                                              Discussion

       Plaintiffs allegations amount to a challenge of his disciplinary conviction and the

punishment and restitution assessed against him. These allegations do not state a viable claim

for relief. Federal courts do not sit in appellate review over state prison disciplinary decisions.



                                                  4
Goff v. Dailey, 991 F.2d 1437, 1440 n 5 (8th Cir. 1993). They can only decide whether an

inmate's due process rights were violated. Id. Recognizing the duty to liberally construe prose

complaints, the Court will consider whether plaintiffs allegations state a viable due process

claim.

         Prisoners may claim the protections of the Due Process Clause, and may not be deprived

oflife, liberty, or property without due process oflaw. Haines v. Kerner, 404 U.S. 519 (1972).

Here, plaintiff first alleges he was wrongly placed in disciplinary segregation for 20 days, and

given meal loaf. The Supreme Court ,has determined that prisoners have a protected liberty·

interest in avoiding conditions of confinement that impose "atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life." Sandin v. Conner, 515 U.S. 472,

484 (1995). In order to demonstrate that his liberty interest was curtailed by placement in

disciplinary segregation, "an inmate must show that the segregation created an atypical and

significant hardship on him in relation to the ordinary incidents of prison life." Rahman Xv.

Morgan, 300 F.3d 970; 973 (8th Cir. 2002).

         Plaintiffs factual allegations do not suggest his placement in disciplinary segregation

constituted an atypical, significant hardship. Placement in disciplinary segregation does not, in

and of itself, amount to an atypical and significant hardship. See Portley-El v. Brill, 288 F.3d

1063, 1065 (8th Cir. 2002) (recognizing that the Eighth Circuit has consistently held that

disciplinary segregation is not an atypical and significant hardship under Sandin). Also, plaintiff

cannot demonstrate that 20 days in disciplinary segregation was unduly long. See Kennedy v.

Blankenship, 100 F.3d 640, 641-42 (8th Cir. 1996) (30 days in punitive isolation was not atypical

and significant); Orr v. Larkins, 610 F.3d 1032, 1033-34 (8th Cir. 2010) (nine months in

disciplinary segregation was not atypical and significant). Plaintiff also claims he was wrongly



                                                5
placed on meal loaf. However, plaintiff does not have a protected liberty interest in.being free

from placement on a meal loaf diet. See Sandin, 515 U.S. at 482-83 (disapproving ofa district

court case suggesting prisoners had a liberty interest in not being placed on a food loaf diet).

Because plaintiff cannot demonstrate that his 20-day placement in disciplinary segregation or his

placement on meal loaf deprived him of a protected liberty interest, he cannot demonstrate a due

process violation.

       Plaintiff also alleges he was wrongly deprived of $250 to replace the damaged smock.

Plaintiff does not identify the source of the money that was debited from his account, but for the

sake of argument, the Court will assume that he had a protected property interest in it. See

Mahers v. Halford, 76 F.3d 951 (8th Cir. 1996) (inmates have a property interest in money

received from outside sources). However, plaintiffs allegations fail to state a viable due process

claim because, regardless of whether he claims he was deprived of a protected property or liberty

interest, his complaint shows he received due process.

       "Due process is flexible and calls for such procedural protections as the particular

situation demands," but its fundamental requirement is the opportunity to be heard at a

meaningful time and in a meaningful manner. Mathews v. Eldridge, 424.U.S. 319, 333-34

(1976) (internal quotations and alteration omitted). The Supreme Court has held that, in prison

discipline cases, the requirements of due process are satisfied if "some evidence" supports the

prison disciplinary decision. Superintendent v. Hill, 472 U.S. 445, 455 (1985). This standard

does not require this Court to examine the entire record, independently assess witness credibility,

or weigh evidence. Id (citations omitted). "Instead, the relevant question is whether there is any

evidence in the record that could support the conclusion reached by the disciplinary board." Id




                                                6
 at 445-56 (citing United States ex rel. Tisi v. Tod, 264 U.S. 131, 133-34 (1924) and Willis v.

. Ciccone, 506 F.2d 1011, 1018 (8th Cir. 1974)).

        Here, the complaint shows that plaintiff had a hearing during which he was given notice

 of the charge against him and the recommended punishment and restitution, and he expressed his.

 understanding of his rights. A correctiqns officer's written report was introduced as evidence

 that plaintiff committed the charged violation. See Henderson v. Baird, 29 F.3d 464, 469 (8th

 Cir. 1994) (A corrections officer's description of events has been found to constitute some

 evidence upon which a prison disciplinary committee could determine that an inmate violated a

 prison rule). Despite being given the chance to defend himself and call witnesses, plaintiff did

 not request. witnesses, and he chose to plead guilty and not seek further hearing.       Finally,

 plaintiffs complaint shows that, after the hearing, prison officials considered and rejected the

 IRR, Grievance and Grievance Appeal he filed to contest the punishment and the amount of

 restitution he received. Plaintiff's disagreement with the outcome of the hearing, or his belief

 that he was unfairly punished or charged, does riot mean he was denied· due process. The Court

 concludes that the prison's disciplinary decision was factually supported by "some evidence,"

 and there was therefore no due process violation. See Hill, 472 U.S. at 455-56.

        Additionally, to the extent plaintiff can be understood to challenge the outcome of his

 IRR, Grievance, or Grievance Appeal, or the manner in which they were handled, such

 allegations do not state a claim of constitutional .dimension. See Buckley v. Barlow, 997 F .2d

 494, 495 (8th Cir. 1993) (the grievance procedure is procedural right on:ly and does not confer

 substantive right on inmate). To the extent plaintiff can be understood to allege that either

 defendant violated prison regulations, such allegations do not state a claim of constitutional

 dimension. See Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (citation omitted) (there is



                                                   7
 no federal constitutional liberty interest in having prison officials follow prison regulations).

 Finally, plaintiff fails to clearly explain how either defendant was personally responsible for

 violating his rights. See Martin v. Sargent, 780 F.2d 1334 (8th Cir. 1985) (claim not cognizable

 under§ 1983 where plaintiff fails to allege the personal responsibility of defendant). While the

 Disciplinary Action Report bears Rentfro's signature, plaintiff does not specifically allege what

 Rentfro did to violate his rights, other than note he pleaded guilty and assess punishment and

 restitution.   For the reasons discussed above, these allegations do not state a claim of

 constitutional dimension. To ¢.e extent plaintiff proceeds on the theory that either defendant is

 liable to him because he or she held an administrative or supervisory position, such allegations

 do not state a claim that is cognizable under§ 1983. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir.

 1995) (respondeat superior theory inapplicable in§ 1983 cases).

         For all of the foregoing reasons, this case will be dismissed, without prejudice.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis

 (Docket No. 2) is GRANTED.

         IT IS FURTHER ORDERED that the institution having custody of plaintiff shall,

 whenever the amount in plaintiffs prison account exceeds $10.00,       se~d   monthly payments that

· equal 20 percent of the funds credited to the account the preceding month to the United States

 District Court for the Eastern District of Missouri Clerk's office, pursuant to 28 U.S.C. §

 1915(b)(2), until the filing fee of $350 is paid in full.

         IT IS FURTHER ORDERED that this case is DISMISSED Without prejudice. A

 separate order of dismissal will be entered herewith.




                                                     8
       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (Docket No.

3) is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   ~y of February, 2019.


                                                  .ROSS
                                                 D STATES DISTRICT JUDGE




                                            9
